                                                                                                                                                                                                                                                          JT-,
.. -·"P.

.;cA;,;;,O,;;,24c;;5;;;.B.;(R,;;;;ev;.;.
                                    . .;.;;02;.;;/0,;;;.8/2;;.;0.;..;l9"=)J;.;;u;;sdg:;;,;m""en;;,;ti;;;.n;;.•C;;;,r;;;;im;;;;in;;;;al,;.Pe;.;;tty'-C,;.;a;;;;se.a(Mc;;o;;;.d,;;;;ifi;;;;ed"-)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _P;;aags.el_o;.;.f;.l    /



                                                          UNITED STATES DISTRICT COURT
                                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                                                                    JUDGMENT IN A CRIMINAL CASE
                                                            V.                                                                                (For Offenses Committed On or After November I, 1987)


                                    Gregorio Diaz-Bautista                                                                                    Case Number: 3:19-mj-23345
                                                                                                                                                          r-11--:i=:,~,-,-f:~'.                                         i-,,\.....,..-------,,
                                                                                                                                              Frank Torres: More ~ ~ .,.,.• ,~, w,.,J                                                             ,
                                                                                                                                              Defendant's Attorney                                          ~                                     I
 REGISTRATION NO. 50139308                                                                                                                                               :                      AUG        2~_.1                                  I
 THE DEFENDANT:                                                                                                                                                                     CLE'RI, us D1°-rrnc, cn,:Pr                                   ;
                                                                                                                                                                             SOUTHERr\i DIC:TR 1cr OF C'AL1~nt,r11L1 l
  IZI pleaded guilty to count(s) 1 of CompIaint                                                 BY       " -",~''" , , !
                                                                   -------'------------,--,....,----~===~~'::/---
   •       was found guilty to count( s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                                       Nature of Offense                                                                                                                             Count Number(s)
8:1325                                                ILLEGAL ENTRY (Misdemeanor)                                                                                                                    1

  •        The defendant has been found not guilty on count( s)
                                             -------------------
  •        Count(s)
                              --------------~--- dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term o /

                                                 •       TIME SERVED                                                               • ________ days
  IZI Assessment: $10 WAIVED ISi Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.           · ··
   •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                       Monday, August 19, 2019
                                                                                                                                       Date oflmposition of Sentence



                                                                                                                                       Hiill!.~OCK
                                                                                                                                       UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                                                                                3:19-mj-23345
